Citation Nr: 1517093	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  01-02 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to an initial increased evaluation for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 (low back disability), rated as 10 percent disabling prior to September 27, 2011 and as 20 percent disabling beginning on September 27, 2011.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and from March 1982 to March 1988.  

This case originally came comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs(VA) Regional Office in Los Angeles, California (RO) in April 2000, February 2006, and October 2006.  The RO in North Little Rock, Arkansas currently has jurisdiction of the claims.  

In April 2013, the Board remanded the issues on appeal to the RO to obtain available VA treatment records from West Los Angeles and Little Rock VA facilities, nexus opinions, and a VA evaluation of the service-connected disabilities at issue.  

In response to the Board's remand, it was determined that no records were available at West Los Angeles or Little Rock.  Nexus opinions and a current examination of the service-connected disabilities at issue were obtained in June and August 2013 and added to the record.  Consequently, there has been substantial compliance with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO in February 2013, and a transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral eye disorder that is related to his military service.

2.  VA evaluation on April 2008 shows forward flexion of the low back to 60 degrees.

3.  The evidence does not show limitation of flexion of the lumbosacral spine to less than 30 degrees during the appeal period or incapacitating episodes having a total duration of at least two weeks during a 12 month period.  

4.  There is no more than mild incomplete paralysis of the right lower extremity due to peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



2.  The criteria for an increased initial evaluation of 20 percent, but no higher, beginning April 3, 2008 for service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent prior to April 3, 2008 or in excess of 20 percent during the appeal period for service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the matters were readjudicated following completion of VCAA notice, including in supplemental statements of the case.

A letter was sent to the Veteran in April 2003 that informed him of the requirements needed to establish entitlement to service connection.  A letter was sent to the Veteran in February 2011 that informed him of the requirements needed to establish entitlement to an increased evaluation.  The Veteran was first informed in a July 2006 letter of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of a benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the above noted letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the April 2003 letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA eye evaluation, with nexus opinion, was obtained in June 2013, with an addendum obtained in August 2013.  An evaluation for rating purposes of the service-connected low back and radiculopathy was also obtained in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June and August 2013 VA examinations, with nexus opinions, obtained in this case are adequate, as they involve review of the record, examination of the Veteran, and an opinion on whether the Veteran has an eye disability due to service.  The June 2013 examination is also adequate because it provides current findings on the Veteran's low back and radiculopathy.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his February 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who conducts a hearing fulfill the same duties to comply with the above regulation.  At the February 2013 travel board hearing, the undersigned asked the Veteran questions about the bases for the service connection issue decided on appeal and asked about the symptomatology of the increased rating disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional evidence was subsequently obtained and added to the record.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for bilateral eye disability as a result of service.  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal the notation in October 1981 of defective visual acuity in both eyes, uncorrected.  The Veteran indicated that his left eye was weaker than his right, not evaluated, pending results of optometry evaluation.  The Veteran was treated in March 1983 after he was accidently sprayed in the eyes by a fire extinguisher; it was noted that his uncorrected visual acuity was 20/20 in each eye.  The Veteran did not complain of any eye problem on his February 1988 separation medical history report.

It was reported by Nakagawa, M.D., in May 2003 that the Veteran had bilateral 2+ keratoconjunctivitis sicca of unknown etiology.  

VA treatment records for August 2007 reveal diagnoses of dry eyes and refractive errors.

The diagnosis on VA eye evaluation in October 2011 was corneal abrasion.  The Veteran's uncorrected visual acuity was  20/40 or better in each eye for distance and near vision.  No eye abnormality was found.

The Veteran testified at his February 2013 travel board hearing that he has had problems with his eyes, including loss of vision, ever since a fire extinguisher accidently went off in his eyes in service.  
According to a June 2013 Addendum from the examiner who evaluated the Veteran in October 2011, after review of the compensation and pension evaluation and personal notes, there was no sequelae from the incident with the fire extinguisher noted in the records and no finding of keratoconjunctivitis sicca or dry eyes on evaluation in October 2011.  The examiner concluded that it did not appear that the current dry eye problem is causally related to service.

After review of all evidence of record, the examiner who provided the opinions in October 2011 and June 2013 opined in August 2013 that the fire extinguisher incident in service caused corneal abrasions that were treated with irrigation and antibiotic drops and that the lesions healed and caused no permanent damage.  Consequently, according to the examiner, the service injury did not cause keratitis sicca or dry eyes at a later date.

Based on the above evidence, the Board finds that the Veteran does not have a current eye disability as a result of service injury.  Although there is a notation in March 1983 of a bilateral eye injury, the Veteran's bilateral vision was 20/20 and no chronic disability was diagnosed.  The initial post-service medical evidence of an eye disability was not until May 2003, which is 15 years after service discharge.  The only nexus opinions on file, in June and August 2013, are against the claim.  These opinions by the same VA examiner are based on a review of the evidence of record and include a rationale.  Consequently, service connection for a bilateral eye disability is denied.

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of eye problems, such as pain and loss of vision, he is not competent to opine that he currently has eye disability due to service.  The diagnosis of an eye disability and the determination of the etiology of such a disability are medical questions and require medical expertise.  The Board does not find the Veteran's contentions that he has had eye problems since service credible because there are no complaints or findings of eye difficulty until many years after service discharge.  

Consequently, service connection for bilateral eye disability is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

The Veteran has contended, including at his personal hearing, that the ratings assigned to his low back disability and radiculopathy of the right lower extremity should be higher.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


Low Back

A February 2006 rating decision granted service connection for low back disability and assigned a 10 percent rating effective March 6, 2001 under Diagnostic Code 5243.  The Veteran timely appealed.  A November 2012 Decision Review Officer's decision granted a 20 percent rating for low back disability effective September 27, 2011.  

Back disabilities may be evaluated under either of two general rating formulas.  One applies to intervertebral disc syndrome (IVDS), and is based upon the duration of incapacitating episodes.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The other general rating formula involves the General Rating Formula for Diseases and Injuries of the Spine.

Under the rating criteria, Diagnostic Code 5243 (intervertebral disc syndrome) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

On QTC back evaluation in October 2005, tenderness and spasm were noted.  Pain-free range of motion included forward flexion to 80 degrees, backward extension to 10 degrees, lateral bending to 20 degrees to each side, and bilateral rotation to 25 degrees.  Range of motion was additionally limited by pain but not by fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  Motor function was 5/5 in the lower extremities without muscle atrophy.  The 
diagnosis was lumbar radiculopathy and severe acquired lumbar stenosis at the 
L4-L5 and L5-S1 levels with IVDS.  The Veteran had limitations on prolonged standing and walking, as well as frequent stooping, climbing, and any heavy lifting, due to his lumbar condition.

On VA evaluation in April 2008, the Veteran complained of low back pain with radiation into the right lower extremity with numbness and tingling.  He used a TENS unit and wore lumbar support; he used a brace for balance.  He walked with a slightly antalgic gait on the right, with his trunk flexed forward.  Range of motion included forward flexion to 60 degrees (normal is 90 degrees), with backward extensión and lateral bending to either side to 0 degrees (normal is 25 degrees).  
X-rays showed degenerative arthritis and degenerative disc disease of the lumbar spine.  The examiner concluded that the Veteran could sit 6 out of 8 hours, could walk 30-45 minutes slowly using his cane for balance, and would have difficulty climbing.

Social Security Administration (SSA) records for February 2010 reveal that the Veteran was granted SSA disability benefits effective March 28, 2007 due to disorders of the back.

X-rays of the lumbar spine in March 2011 revealed narrowing of the disc spaces from L3-S1, raising the possibility of disc degeneration or herniation.

The Veteran complained on VA back evaluation in September 2011 of low back pain.  He said that he wore a back brace at all times.  Range of motion included flexion to 40 degrees, extensión to 30 degrees, bending to each side of 30 degrees, and bilateral rotation to 30 degrees.  There was no additional limitation after repetitive testing due to pain, fatigue, or weakness.  No muscle spasm was found in the paralumbar musculature.  The diagnosis was degenerative disc disease of the lumbar spine without evidence of peripheral neuropathy.

The Veteran testified at his February 2013 travel board hearing that he cannot stand for long periods due to his service-connected low back disability.   

On VA back evaluation in June 2013, the diagnoses were sprain, spondylosis, and degenerative disc disease.  Pain-free range of motion of the low back included flexion to 35 degrees, extensión to 25 degrees, lateral bending to 15 degrees to each side, and bilateral rotation to 25 degrees.  No additional impairment was shown after repetitive testing.  It was noted that the Veteran had an abnormal spinal contour.  Muscle strength was normal in the lower extremities.  There was no muscle atrophy.  He used a brace on a regular basis to walk.  It was reported that there was X-ray evidence of arthritis.  The Veteran's low back disability impacted on his ability to work because of pain when bending, lifting, or twisting.  According to the Veteran, pain, fatigue, weakness, and incoordination significantly affected his functional ability, with a 50 percent loss, during flare-ups or if the joint was used repeatedly over a period of time.

Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for an increased initial rating of 20 percent is warranted for the Veteran's low back disability beginning on April 3, 2008, which is the date of the VA evaluation in which it was reported that forward flexion of the lumbosacral spine was to 60 degrees.  A rating in excess of 10 percent is not warranted prior to April 3, 2008 because forward flexion of the thoracolumbar spine was to 80 degrees on VA evaluation in October 2005, because combined range of motion in October 2005 was more than 120 degrees, and because there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  Additionally, a rating in excess of 20 percent is not warranted during the appeal period because there is no medical evidence of limitation of forward flexion to 30 degrees or fewer or evidence of favorable ankylosis of the entire thoracolumbar spine.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that a higher rating is not warranted during the appeal period under the DeLuca criteria.  Although it was reported on VA evaluation in October 2005 that range of motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance or incoordination after repetitive use, no specific additional loss of motion was provided.  Subsequent evaluations, including in June 2013, did not show additional functional impairment after repetitive testing.  


Radiculopathy of the Right Lower Extremity

A February 2006 rating decision granted service connection for lumbar radiculopathy of the right leg and assigned a 10 percent rating effective March 6, 2001 under Diagnostic Code 8520.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Neuritis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2014).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2014).

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2014).

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2014).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

On QTC back evaluation in October 2005, tenderness and spasm were noted.  Motor function was 5/5 in the lower extremities without muscle atrophy.  The diagnosis was lumbar radiculopathy and severe acquired lumbar stenosis at the 
L4-L5 and L5-S1 levels with IVDS.  

On VA evaluation in April 2008, the Veteran complained of low back pain with radiation into the right lower extremity with numbness and tingling.  He used a TENS unit and wore lumbar support; he used a brace for balance.  He walked with a slightly antalgic gait on the right, with his trunk flexed forward.  Neurological evaluation revealed some decreased sensation to light touch over the lateral aspect of the right calf.  Achilles reflexes were absent.  

The Veteran complained on VA back evaluation in September 2011 of low back pain.  He said that he wore a back brace at all times.  No muscle spasm was found in the paralumbar musculature.  Straight leg raising was negative on each side; Deep tendón reflexes revealed a 2+ ankle jerk and 2+ knee jerk on each side.  The diagnosis was degenerative disc disease of the lumbar spine without evidence of peripheral neuropathy.

The Veteran testified at his February 2013 travel board hearing that he has pain and numbness that radiate down his right leg.

On VA back evaluation in June 2013, the diagnoses were sprain, spondylosis, and degenerative disc disease.  Muscle strength was normal in the lower extremities.  There was no muscle atrophy.  Bilateral knee and left ankle reflexes were normal; right ankle reflexes were absent.  Sensory evaluation of the lower extremities was normal.  Bilateral straight leg raising was negative.  There was moderate intermittent pain in the right lower extremity and that was mild paresthesias and/or dysesthesias in the right lower extremities.  The sciatic nerve roots were noted to be involved.  No other neurological abnormality was found.  It was reported that the Veteran had intervertebral disc syndrome of the lumbar spine without any incapacitating episodes over the previous 12 months.  He used a brace on a regular basis to walk.   

No peripheral neuropathy was found on VA evaluation in September 2011.  Although right ankle reflexes were absent on VA evaluation in June 2013, sensory evaluation of the lower extremities was normal and only mild paresthesias and/or dysesthesias was found in the right lower extremity in June 2013.  Consequently, a rating in excess of 10 percent is not warranted for radiculopathy of the right lower extremity during the appeal period because the evidence does not show more than mild incomplete paralysis.  

The Veteran is competent to report his neuropathy symptoms, such as numbness.  The Veteran's complaints have been taken into consideration in rating his lower extremity neuropathy.  However, the Board finds that the evidence does not show the severity required for a higher schedular rating for the right lower extremity based on the applicable symptomatology.  


Additional Considerations

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected low back disability and radiculopathy of the right lower extremity are contemplated and reasonably described by the rating criteria.  With respect to the low back, the General Rating Formula accounts for pain, stiffness, limitation of motion, and functional limitations associated with disability of the spine.  The Veteran does not have symptoms associated with either disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's low back disability or radiculopathy of the right lower extremity presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate the disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted for either disability.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an increased initial rating for peripheral neuropathy of the right lower extremity.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to an initial evaluation of 20 percent beginning April 3, 2008 for low back disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for low back disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A September 2011 VA audiological evaluation showed bilateral hearing loss.  Although a November 2012 VA opinion, and a June 2013 addendum, from the VA audiologist who saw the Veteran in September 2011 found that the Veteran's current hearing loss is less likely as not related to service acoustic trauma, the rationale for these opinions relies on the absence of hearing loss in service treatment records.  The Board is precluded from relying on a rationale based solely on the absence of hearing loss during service to deny entitlement to service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Consequently, additional development is warranted on the issue of entitlement to service connection for bilateral hearing loss prior to Board readjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/ RO will arrange for review of the record by the examiner who conducted the audiological evaluation of the Veteran in September 2011 and provided nexus opinions in November 2012 and June 2013, to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was caused by or otherwise related to his active military service.  Any negative opinion should not be based solely on the absence of hearing loss in service.  The rationale for all opinions expressed must be explained.    

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the audiologist who evaluated the Veteran in September 2011 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


